Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 13 line 1, “The circuit” should be –The surge protection circuit--.
A phone call was made to attorney Khachatur Papanyan on 05/04/2022 to confirm the same.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 03/10/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1, 5 and 8 have overcome prior art of record.
The cited prior art of record, Knudsen (US20170179811A1), Kang (US20130100710A1), Karol (US5740026), Divan (US8411403B2) and Khosla (US20190372332A1) have been found to be the closest prior art.
Regarding claims 1, 5 and 8, none of the prior art of record teaches or suggests, taken singly or in combination, “wherein the voltage surge blocking stage comprises a transistor having a drain terminal, a source terminal, a channel and a gate terminal, wherein the first bus line is coupled across the source terminal and the drain terminal through the channel of the transistor, and the gate terminal of the transistor is coupled to the voltage surge detection stage” in combination with the remaining limitations of claims 1, 5 and 8.
Regarding claim 1, Knudsen teaches a surge protection circuit (i.e. inrush circuit 3) (fig.2) comprising: a bridge rectifier (i.e. bridge rectifier 2) (fig.2) having two input terminals (implicit, also refer to [0033], bridge rectifier 2 for converting an alternating current (AC) input into a direct current (DC) output with full-wave rectification) coupled to an input source of electricity ([0033], alternating current (AC) input) that is subject to experience negatively biased over-voltage ([0043], high voltage surge pulse is applied to the input) and/or over- current, and two output terminals (i.e. DC+ and GND) (fig.2), a first output terminal (i.e. GND) (fig.2) of the two output terminals coupled to a voltage surge blocking stage (i.e. voltage limiter 5) (fig.2) via a first line (i.e. negative supply line 6”) (fig.2) and a second output terminal (i.e. DC+) (fig.2) of the two output terminals coupled to a second line (i.e. positive supply line 6’) (fig.2); a current surge protection stage (i.e. current supervisory circuit 7) (fig.2) that is series coupled in the first line (e.g. current surge protection stage 7 is coupled in series along first bus line 6”) (fig.2) between the voltage surge blocking stage and a voltage surge detection stage (i.e. voltage trigger 8) (fig.2) that is coupled between the first line and the second line (e.g. voltage surge detection stage 8 is coupled between first bus line 6” directly and return bus line 6’ via resistor R6) (fig.2); a holdup capacitor (i.e. DC-link capacitor 4) (fig.2) coupled across the first line and the second line (e.g. holdup capacitor 4 is coupled between first line 6” and second line 6’) (fig.2), after the voltage surge detection stage (e.g. holdup capacitor 4 is connected in the circuit after the voltage detection stage 8) (fig.2); a bias converter (i.e. electronic switch 9) (fig.2) coupled across the first line and the second line (e.g. bias converter 9 is coupled between first line 6” and second line 6’) (fig.2), and comprising a positive bias output (e.g. output of bias converter 9 that is directly connected to anode of zener diode Z1) (fig.2) and a negative bias output (e.g. output of bias converter 9 that is coupled to cathode of zener diode Z1 via resistor R6) (fig.2), the positive bias output coupled to the voltage surge blocking stage (e.g. positive bias output of bias converter 9 is coupled to voltage surge blocking stage 5 on the first line 6” via resistor R3) (fig.2), the positive bias output and the negative bias output coupled to the voltage surge detection stage (e.g. positive bias output of bias converter 9 is coupled to voltage surge detection stage 8 on first line 6” and negative bias output of bias converter 9 is coupled to voltage surge detection stage 8 via resistor R6) (fig.2); the first output terminal of the two output terminals coupled to the first line (e.g. GND is coupled to first line 6”) (fig.2) and the second output terminal of the two output terminals coupled to the second line (e.g. DC+ is coupled to second line 6’) (fig.2), after the bias converter (e.g. first output terminal GND and second output terminal DC+ are coupled to first line 6” and second line 6’ after bias converter 9) (fig.2).
Knudsen does not teach the input source of electricity to be a DC electricity. Knudsen also does not teach the first line is a return bus and the second line is a first line bus. 
Kang teaches an example active surge protection module included in the return bus (i.e. low side bus 316) (fig.3) and an example active surge protection module in the first bus line (i.e. high bus line 415) (fig.4). Kang teaches that the voltage surge blocking stage (i.e. Active surge protection module 320) (fig.3) can be series coupled to return bus (i.e. low side bus 316) (fig.3) or can be series coupled to first bus line (i.e. High bus line 415) (fig.4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Knudsen to include the voltage surge blocking stage on the first bus line as taught by Kang, as it provides the advantage of wiring flexibility as needed by an application.
Knudsen and Kang do not teach the input source of electricity to be a DC electricity.
Karol teaches in a similar field of endeavor of protecting electronic apparatus (abstract, power conditioning circuit for use in a power supply) from damage from unanticipated high-voltage, high-current surges or sources, such as lightning strikes (column 3 lines 31-32, caused by lightning and inductive load switching), that it is conventional to provide the protection when an input source of electricity is DC electricity (column 3 lines 50-51, AC power input. If the power input is DC …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the DC electricity source in Knudsen and Kang, as taught by Karol, as it provides the advantage of protecting the electronic apparatus from overvoltages and overcurrents like lightning strikes.
Divan teaches voltage clamping devices (i.e. 109 and 113) (fig.1) which may comprise metal oxide varistors, zener diodes, gas tubes, or other voltage clamping circuit elements (column 4 lines 16-18).
Khosla teaches an attenuator cum spike shunt (i.e. attenuator cum spike shunt 15) (fig.6) to ensure adequate protection to the voltage control means, without further revealing the circuit composition.
However, none of the prior art, taken singly, or in combination teach “wherein the voltage surge blocking stage comprises a transistor having a drain terminal, a source terminal, a channel and a gate terminal, wherein the first bus line is coupled across the source terminal and the drain terminal through the channel of the transistor, and the gate terminal of the transistor is coupled to the voltage surge detection stage”. 
Claims 2-4 and 13 are allowed because they depend on allowable claim 1.
Regarding claims 5 and 8, it is allowed mutatis mutandis the reasons for claim 1 above.
Claims 6 and 7 are allowed because they depend on allowable claim 5.
Claims 9-12 are allowed because they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/04/2022



	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839